Citation Nr: 1507929	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-04 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include multilevel cervical spondylosis and degenerative disc disease (DDD).

2.  Entitlement to service connection for a low back disability, to include DDD of the lumbar spine.

3.  Entitlement to service connection for a right shoulder disability, to include shoulder impingement syndrome, rotator cuff tendonitis, subacromial bursitis, and a superior labrum anterior to posterior (SLAP) tear.

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to a right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1985 to March 1986, and on active duty from March 2003 to April 2004, with additional National Guard service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a low back disability, to include DDD of the lumbar spine, entitlement to service connection for a right shoulder disability, to include shoulder impingement syndrome, rotator cuff tendonitis, subacromial bursitis, and a SLAP tear, and entitlement to service connection for a left shoulder disability, to include as secondary to a right shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.




FINDING OF FACT

The probative, competent evidence demonstrates that multilevel cervical spondylosis and DDD is related to the Veteran's period of active duty service.


CONCLUSION OF LAW

The criteria for service connection for multilevel cervical spondylosis and DDD have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for multilevel cervical spondylosis and DDD.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to the issue decided herein.

Service connection may be established for a disability resulting from a disease or injury which is clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

The Veteran asserts that he currently has a cervical spine disability which first manifested during active duty.

With respect to a current disability, the Veteran underwent VA examination in connection with his service connection claims in August 2010.  The VA examiner diagnosed multilevel cervical spondylosis and DDD.  As such, the Board finds that the Veteran has established a current disability for purposes of service connection.

With respect to an in-service event or injury, service treatment records indicate that the Veteran sought treatment during active duty in September 2003 for neck pain and tingling hands after jumping out of a military truck.  A cervical spine x-ray conducted following the injury demonstrated evidence of a compression trauma with narrowing of the disc space consistent with DDD.  In addition, the VA examiner confirmed that there was evidence of DDD during active duty.  However, the VA examiner opined that because DDD is not a disease of acute onset, it must have pre-existed the Veteran's period of active duty.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  This presumption of sound condition attaches only where there has been an induction examination in which a disease or injury was not noted but which manifested or was incurred in service.  The term "noted" in section 1111 of the statute denotes only such conditions as are recorded in examination reports.  Here, as there was no notation of any cervical spine condition in the Veteran's induction examination or pre-deployment examination, nor any complaints of, treatment for, or diagnosis of a cervical spine condition prior to September 2003, the Veteran is presumed sound.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012) ("Once the presumption of soundness is applied, if the Secretary is unable to rebut the presumption, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established."); see also Holton v. Shinseki, 557 F.3d 1362 , 1366 (Fed.Cir. 2009). As such, the Board finds that the Veteran has established an in-service event or injury for purposes of service connection.

With respect to the nexus between the in-service event or injury and a current disability, the Board acknowledges that the Veteran is competent to describe symptoms that he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Degenerative disc disease, or arthritis, is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  See Walker, 708 F.3d at 1338. Here, the Veteran testified that he has had problems with his neck since the in-service injury and that he never had neck problems prior to service.  Additionally, despite the negative opinion, the Board finds it pertinent that the VA examiner found evidence of DDD in service and provided a current diagnosis of DDD.

Based on the foregoing, the Board finds the evidence demonstrates that the Veteran's multilevel cervical spondylosis and DDD had its onset during active duty.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, service connection for multilevel cervical spondylosis and DDD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for multilevel cervical spondylosis and DDD is granted.







REMAND

Low Back Disability

The Veteran asserts that he has a current low back disability which pre-existed his period of active duty service and was aggravated by service.  The August 2010 VA examiner diagnosed DDD of the lumbar spine.  The VA examiner stated that the Veteran's low back condition was not caused by or a result of service, but provided no rationale for that opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  Additionally, the VA examiner did not address whether DDD of the lumbar spine pre-existed service and was aggravated by a period of ACDUTRA or active duty.  Here, there is evidence that the Veteran had low back injuries in 1983, 1989, and 1997.  As such, the Board finds the August 2010 opinion insufficient with respect to the Veteran's service connection claim for a low back disability and finds remand is warranted to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, the Veteran indicated during his July 2013 hearing that he had received private treatment in connection with his previous low back injuries.  Further, the evidence indicates that the Veteran received Workers' Compensation for a low back injury in 1997.  As such, upon remand the RO should attempt to obtain any outstanding private treatment and Workers' Compensation records. 

Right Shoulder Disability

The Veteran asserts that he has a current right shoulder disability which was incurred in service.  The August 2010 VA examiner noted that the Veteran experienced pain in the right shoulder, but found no objective evidence of a disability and provided no diagnosis.  However, VA treatment records subsequent to the August 2010 VA examination demonstrate diagnoses of shoulder impingement syndrome, rotator cuff tendonitis, subacromial bursitis, and a SLAP tear.  As such, the Board finds remand is warranted to obtain an addendum opinion addressing all of the diagnoses of record with regard to the Veteran's right shoulder.  See Barr, 21 Vet. App. at 311.

Left Shoulder Disability

The Veteran asserts that he has a current left shoulder disability as a result of overuse due to a right shoulder disability.  As such, the Board finds the issue of entitlement to service connection for a left shoulder disability is inextricably intertwined with the issue of entitlement to service connection for a right shoulder disability which is remanded herein.  As such, remand of the Veteran's left shoulder disability is warranted so that it may be re-adjudicated along with the right shoulder disability.  Additionally, the Board finds that should a VA examiner find that the Veteran has a current right shoulder disability related to a period of ACDUTRA or active duty, an addendum opinion should be obtained with regard to a left shoulder disability.

Further, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from April 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records as identified by the Veteran, to include records from Dr. Langston at the University of Alabama Birmingham, University Orthopaedic Clinic, and any other identified private treatment records pertinent to the Veteran's remanded claims.  To the extent that an attempt to obtain any records is unsuccessful, the record must contain documentation of the attempts made, and the Veteran and his representative must be informed of the negative results and be given the opportunity to secure the records.  Two attempts must be made to obtain any private medical records identified unless it is clear that a second attempt would be futile.  If records are identified but not obtained, inform the Veteran of the nature of the records, describe the attempts made to obtain them, and tell him that the claim will be adjudicated on the basis of the current evidence.  However, if he obtains and submits the missing evidence, the claim will be re-adjudicated.

2.  With the Veteran's assistance, request all records in connection with any claim for Workers' Compensation, including medical records and/or any administrative decisions.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran should be so notified.

3.  Obtain and associate with the record VA treatment records for the Veteran dated from April 2012 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran should be so notified, and the unavailability of the records should be noted in the claims file.

4.  Then, forward the Veteran's claims file to the August 2010 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion.  The claims file, a copy of this Remand, and a summary of the Veteran's confirmed periods of active duty, active duty for training, and inactive duty for training (INACDUTRA) should be made available to the examiner in conjunction with the examination.  If necessary for the formulation of any opinion requested below, the RO should schedule the Veteran for a VA examination.  After a review of the evidence, to include the summary of the Veteran's service, the Veteran's service treatment records, VA treatment records and examination report, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any low back disability diagnosed at any point during the pendency of the appeal, to include DDD of the lumbar spine, had its onset in, was caused by, or is otherwise related to a period of service.  If so, the examiner should specify the period of service.

If, and only if, the examiner is of the opinion that any low back disability is not "at least as likely as not" related to a period of service, the examiner should also provide an opinion addressing whether it is clear and unmistakable (obvious and manifest) that any low back disability pre-existed the Veteran's period of active duty, from March 2003 to April 2004.  If it is found that a low back disability pre-existed the Veteran's period of active duty, the examiner should provide an opinion as to whether it is clear and unmistakable (obvious and manifest) that a pre-existing low back disability, if found, was not aggravated during the Veteran's period of active duty, and the examiner should identify the evidence upon which the opinion is based.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

Additionally, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any pre-existing low back disability was aggravated by a period of non-active duty service.
The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right shoulder disability diagnosed during the pendency of the appeal had its onset in, was caused by, or is otherwise related to service.  If so, the examiner should specify the period of service.  In this respect, the examiner should comment on all diagnoses in the record, to include shoulder impingement syndrome, rotator cuff tendonitis, subacromial bursitis, and a SLAP tear.

If the examiner finds that a current right shoulder disability is related to a period of service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current left shoulder disability was caused or aggravated by the right shoulder disability.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

5.  Thereafter, re-adjudicate the claims of entitlement to service connection for a low back disability, to include DD of the lumber spine, entitlement to service connection for a right shoulder disability, to include shoulder impingement syndrome, rotator cuff tendonitis, subacromial bursitis, and a SLAP tear, and entitlement to service connection for a left shoulder disability, to include as secondary to a right shoulder disability.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


